IN THE SUPREME COURT or THE STATE OF DELAWARE
IN THE MATTER or THE §
PETITION OF ADREIN U. TYLER § No. 83, 2015
FOR A WRIT or MANDAMUS §

Submitted: February 26, 2015
Decided: March 6, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices.
O R D E R

This 6th day of March 2015, upon consideration of the petition of Adrein U.
Tyler for an extraordinary writ of mandamus, it appears to the Court that:

(1) The petitioner, Adrein U. Tyler, seeks to invoke the original
jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of
mandamus ordering the Superior Court to have all chain of custody documents
produced to Tyler. The State of Delaware has ﬁled an answer and motion to
dismiss Tyler’s petition. After careful review, we ﬁnd that Tyler’s petition
manifestly fails to invoke this Court’s original jurisdiction. Accordingly, the
petition must be dismissed.

(2) In the summer of 2013, Tyler was indicted for multiple offenses in
three different cases. Two of the cases included drug offenses. Tyler ultimately
pled guilty to two counts of Drug Dealing, two counts of Disregarding a Police
Ofﬁcer’s Signal, and one count of Driving with a Suspended License in exchange

for the State dismissing the other charges. On December 13, 2013, Tyler was

sentenced to a total, non~suspended period of six years and 240 days Level V
incarceration. Tyier did not appeal the Superior Court’s judgment.

(3) On January 16, 2014, Tyler ﬁled a pro .32 motion for postconviction
relief. Counsel was appointed to represent Tyler. In September 2014 and
November 2014, Tyler’s counsel requested additional time to file an opening brief
so he could further research issues arising from the investigation of the Ofﬁce of
Chief Medical Examiner (“OCME”) and review an anticipated Superior Court
decision on issues related to the OCME investigation. Tyler’s counsel ﬁled a
motion to withdraw on January 20, 2015. The motion to Withdraw and Tyler’s pro
.98 motion for postconviction relief remain pending.

(4) Tyler ﬁled this petition for a writ of mandamus on February 23, 2015.
Tyler claims that chain of custody documents are Vital to his motion for
postconviction relief and have been withheld from him. He also claims to have no
other legal remedy for obtaining the chain of custody documents.

(5) A writ of mandamus wiil only issue if the petitioner can show: (i) a
clear right to the performance of a duty; (ii) that no other adequate remedy is
available; and (iii) the Superior Court has arbitrarily failed or reﬁrsed to perform its

duty. This Court “will not issue a writ of mandamus to compel a trial court to

perform a particular judicial function, to decide a matter in a particular way, or to

I In re Bordley, 545 A.2d 619, 620 (Del. 1988).

dictate the control of its docket.”2 A writ of mandamus may not be used as a
substitute for an appeal.3

(6) Tyler has not shown that he lacks an adequate legal remedy or that the
Superior Court arbitrarily failed or refused to perform a duty owed to him. As part
of the postconviction proceedings, expansion of the record to include chain of
custody documents can be requested.4 Tyler’s motion for postconviction relief is
currently pending. If the motion for postconviction relief is denied, then issues
relating to the production of the chain of custody documents can be raised in an
appeal of the order denying the motion for postconviction relief.5

NOW, THEREFORE, IT IS ORDERED that the petition for the issuance of

a writ of mandamus is DISMISSED.

 

2 Id.

3 In re Noble, 2014 WL 5823030, at *1 (Del. Nov. 6, 2014) (citing Matusheﬁ‘ke v. Harlihy, 214
A.2d 883, 885 (Del. 1965)).

4 In re Shockey, 2005 WL 2475731, at *2 (Del. Aug. 16, 2005) (citing Superior Court Criminal
Rule 61(g)).

5 Id.